Citation Nr: 0713594	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-37 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to 
September 1957.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.  In July 
2006, the Board remanded the issue of service connection for 
a right foot disorder for further development.

The veteran is presently service connected, in pertinent 
part, for residuals of an amputation of the right fourth and 
fifth toes.  

The veteran has submitted a new claim of entitlement to an 
increased rating for residuals of a right fifth toe 
amputation, to include entitlement to a temporary total 
rating based on the need for convalescence after January 2005 
right fourth toe surgery.  This issue is not, however, 
currently developed or certified for appellate review.  
Accordingly, it is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1. Clear and unmistakable evidence shows that right foot pes 
cavus, is a congenital and developmental defect which existed 
prior to entry onto active duty.

2. Clear and unmistakable evidence shows that right foot pes 
cavus was not aggravated by military service, or caused or 
aggravated by residuals of right foot fourth and fifth toe 
amputations.


CONCLUSION OF LAW

A right foot disorder, including pes cavus, was neither 
incurred nor aggravated during military service; nor was it 
caused or aggravated by residuals of right fourth and fifth 
toe amputations; and arthritis of the right foot may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1131, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 4.57 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in July 2001 and August 
2006 correspondence, amongst other documents considered by 
the Board, fulfills the provisions of 38 U.S.C.A. § 5103(a).  
The claim was readjudicated in a November 2006 supplemental 
statement of the case.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, any error was cured 
by providing notice and readjudicating the claim.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of his claims to include the 
opportunity to present pertinent evidence. Thus any error in 
the timing was harmless, the appellant was not prejudiced, 
and the Board may proceed to decide this appeal.  Simply put, 
there is no evidence that any VA error in notifying the 
appellant that reasonably affects the fairness of this 
adjudication.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file that has been 
adequately identified to permit its addition.   Hence, VA has 
fulfilled its duty to assist the appellant.

Background

The veteran's August 1955 enlistment examination report notes 
a preservice history of polio.  On examination both fifth 
toes were noted to overlap the fourth toes.  The appellant 
was noted to have second degree bilateral pes cavus.

Service medical records note moderate pes cavus in March 
1957.  The records are negative for complaints, diagnoses, or 
treatment of any right foot disorder other than hammertoes.  

Post service, in March 1998, the veteran was diagnosed with 
right foot pes cavus following VA treatment; and right foot 
arthritis was diagnosed by an August 2002 VA spine examiner. 

At a March 2001 VA examination, the examiner noted that the 
veteran underwent bilateral tendon surgery during service in 
March 1957 which was not successful. As a result the veteran 
in July 1957 underwent bilateral fifth toe amputations.  In 
the ensuing years he had ongoing and increasing foot problems 
due to altered foot mechanics.  He had been followed by VA 
podiatry clinic and provided with prosthetics.  Following an 
examination the examiner diagnosed status post bilateral 
fifth digit amputations with altered foot mechanics.

A November 2001 VA examiner noted that the veteran had very 
high arches or cavus feet, bilaterally.  X-rays of the feet 
revealed bilateral marked pes cavus.  The examiner noted that 
the cavus deformity was an important hereditary abnormality 
that existed prior to service and predisposed the veteran to 
tendon and toe problems of the feet.  He opined that the 
right foot cavus definitely was not acquired by military 
service.  In addition, there has been no significant 
abnormalities developed as a result of losing the fifth toes 
bilaterally, or the fourth toe of the right foot.  The fifth 
toes bilaterally had an insignificant weight bearing 
responsibility. 

The veteran submitted a draft copy of a January 2002 letter 
from a VA treating clinician noting that he followed the 
veteran at the VA clinic.  On examination the left arch was 
not high it was only high on the right foot.  The VA 
clinician also opined that the right foot appeared shorter 
than the left, "which may wave been caused or at the least 
aggravated by the trauma done to it while in the service.  
The veteran by the fact that he needed surgery on his foot 
definitely had something done to his foot that should not 
have been." The Board notes that while the document is 
clearly marked as an unsigned draft copy.  While a signature 
is present, there are also the printed words that the note 
was unsigned.

An August 2002 VA spine examiner opined as follows:

He has arthritis of the ankles and feet, 
which I am sure are affected by his toes, 
however, his [non service connected] pes 
cavus [of the feet] can also aggravate 
these symptoms.

In a January 2003 addendum it was opined that the veteran's 
foot and ankle disabilities were mildly disabled due to toe 
amputations.

In an October 2003 VA examination report the examiner noted 
reviewing the claims file prior to examination.  Following an 
examination the veteran was diagnosed with a claw foot 
deformity.  The examiner opined that:  

It is my opinion that the toe amputations 
did not have a significant effect on 
development of any foot or ankle 
degenerative changes.  The underlying 
cause was the varus position of the foot 
and a cavus deformity which was not fully 
compensated.  I firmly believe that the 
toe amputations did not cause problems, 
rather the underlying problem caused the 
necessity for the toe amputations.  This 
varus deformity is a genetic inborn 
problem.

In a December 2003 addendum the VA examiner opined that, 
"that there (was) no connection between the amputations and 
the degenerative changes."

VA Medical Center clinical records dated in 2005 reveal that 
the veteran underwent additional right foot surgery.

The record on appeal contains voluminous medical records, 
including service medical records, post service VA medical 
records dating from 1974 through 2006.  In addition, it 
includes a July 1978 notice of favorable decision from the 
Social Security Administration (SSA) which indicated that the 
veteran was awarded disability benefits.  Notably while the 
record shows that the veteran had a number of disabling 
health problems, none of these documents identify the 
underlying reason for why he received SSA benefits.  
Likewise, the record does not reflect, nor is it argued that 
the veteran is in receipt of SSA benefits because of a right 
foot disorder or that the records held by the SSA are 
relevant to the current appeal. As such, in light of the 
evidence already of record, as well as the fact that neither 
the veteran nor his representative has specifically 
identified the SSA records as being "relevant" to the current 
issues on appeal, additional delay to attempt to obtain these 
SSA records is not required. See, e.g., Counts v. Brown, 6 
Vet. App. 473, 476 (1994).

Criteria

The veteran contends that his current right foot disorder was 
caused by military service and/or by his service connected 
amputation of the fourth and fifth toes of the right foot. It 
is requested that the veteran be afforded the benefit of the 
doubt.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service. 38 U.S.C.A. § 1131. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time. 
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim. Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in or aggravated by 
service. 38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Arthritis, if manifest to a degree of 10 percent within one 
year after separation from active duty, may be presumed to 
have been incurred in service. 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d). 

Finally, service connection may also be granted where 
disability is proximately due to or the result of already 
service-connected disability, or when a service-connected 
disability aggravates a non-service-connected disorder.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).

Congenital or developmental defects are not diseases or 
injuries within the meaning of the applicable statutes. 38 
C.F.R. § 3.303(c). 

When a veteran is claiming entitlement to service connection 
for a foot disorder, 38 C.F.R. § 4.57 provides that in the 
absence of trauma or other definite evidence of aggravation, 
service connection is not in order for pes cavus which is a 
typically congenital or juvenile disease. 38 C.F.R. § 4.57.

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in 
so doing, accept certain medical opinions over others. 
Schoolman v. West, 12 Vet. App. 307, 310-11 (1999). The Board 
is mindful that it cannot make its own independent medical 
determinations and that there must be plausible reasons for 
favoring one medical opinion over another. Evans v. West, 12 
Vet. App. 22, 30 (1999).

In addition, the Court has provided guidance for weighing 
medical evidence. The Court has held, for example, that a 
post-service reference to injuries sustained in service, 
without a review of service medical records, is not competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999). Further, a bare conclusion, even one reached by a 
health care professional, is not probative without a factual 
predicate in the record.  Miller v. West, 11 Vet. App. 345, 
348 (1998).  In addition, a bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
does not become competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

Of course, it goes without saying that every medical opinion 
must be within the scope of expertise of the medical 
professional who proffered it, Layno v. Brown, 6 Vet. App. 
465 (1994), and a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty.  Bloom v. 
West, 12 Vet. App. 185, 187 (1999).  Also, a medical opinion 
is inadequate when it is unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995). Finally, a 
medical opinion based on an inaccurate factual premise is not 
probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In 
sum, the weight to be accorded the various items of medical 
evidence in this case must be determined by the quality of 
the evidence and not necessarily by its quantity or source.

Analysis

After reviewing the evidence of record, the Board is 
compelled to conclude that the preponderance of the evidence 
is against entitlement to service connection for a right foot 
disorder.

Service medical records do not show any evidence of right 
foot trauma, and there was no medical diagnosis of a right 
foot disorder during service save his preexisting pes cavus 
which was noted at enlistment.  Further, there is no medical 
evidence that right foot arthritis was compensably disabling 
within one year after separation from active duty.  

The Board recognizes that a VA treating clinician in January 
2002 attributed the veteran's right foot disorder to alleged 
in-service right foot trauma.  However, the Board assigns 
greater weight to the opinions provided by the various VA 
examiners in November 2001, October 2003, and December 2003, 
because there is no indication that the VA clinician in 
January 2002 thoroughly reviewed the claims file.  Moreover, 
since service medical records are negative for complaints, 
diagnoses, or treatment related to any foot injuries it is 
apparent that his opinion relies primarily on the veteran's 
self- reported and unsubstantiated history of in-service 
trauma to the right foot. As noted above, when a medical 
opinion relies at least partially on the veteran's rendition 
of his medical history, the Board is not bound to accept the 
medical conclusion, as it has no greater probative value than 
the facts alleged by the veteran. LeShore.  Hence, the Board 
concludes that this opinion has minimal probative value.

As to assigning greater weight to the opinions provided by VA 
examiners that the service medical records did not show 
complaints, diagnoses, or treatment for a right foot 
disorder, and that the veteran's pes cavus disorder is a 
congenital deformity, the Board acknowledges that lay 
witnesses are competent under the law to describe symptoms 
they have seen or experienced. Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). However, for purposes of obtaining a 
medical opinion as to the origins of a disability, the 
subsequent VA examiners were not obligated to accept the 
veteran's subjective statements as to the occurrence of the 
in-service complaints. In fact, the examiners' job is just 
the opposite.  They were to review the record and ascertain 
whether it included objective medical facts that supported 
the veteran's assertions.  Then using those facts, along with 
their medical expertise, provide an opinion as to the origins 
of the claimant's disability. This is what was done. 
Therefore, the Board assigns more evidentiary weight to these 
medical opinions.

Given the absence of trauma in-service, service connection is 
not in order for pes cavus because it is a congenital defect. 
38 C.F.R. § 4.57. As to arthritis, the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not apply because arthritis was 
not compensably disabling within one year of separation from 
active duty.

The Board concludes that a right foot disorder was neither 
incurred in nor aggravated by service, it was not caused or 
aggravated by a service connected disorder, and arthritis may 
not be presumed to have been so incurred.  

As the preponderance of the evidence is against the claim for 
service connection, the benefit-of- the-doubt rule does not 
apply, and the claim must be denied. 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER


Entitlement to service connection for a right foot disorder 
is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


